 

 

Case 1:21-mj-00644-JKL Document 1 Filed 06/30/21 Page_1 of 1
FILED IN OPEN COURT

U.S.D.C. - Atlanta
JUN 3U 2024

KEVIN P. WEIMER, Clerk
By: (yyPour Clerk

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
UNITED STATES OF AMERICA
Plaintiff,
CRIMINAL ACTION FILE NO.
Vv.
1:21-MJ-644
JONATHAN DAVIS LAURENS
Defendant.

 

ORDER APPOINTING COUNSEL
SUZANNE HASHIMI

The above-named defendant has testified under oath or has filed with the
Court an affidavit of financial status and hereby satisfied this Court that he or she
is financially unable to employ counsel.

Accordingly, the FEDERAL DEFENDER PROGRAM, INC.,, is hereby
appointed to represent this defendant in the above-captioned case unless relieved
by an Order of this Court or by Order of the Court of Appeals.

Dated at Atlanta, Georgia this 30th day of June, 2021.

Mabe

United States Magistrate Judge

 
